UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-1039



MARY FRANCES MCCLINTON,

                                              Plaintiff - Appellant,

          versus


F. SCHUMACHER & COMPANY,

                                               Defendant - Appellee.


Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Cameron McGowan Currie, District
Judge. (CA-04-738-22BD)


Submitted:   April 29, 2005                   Decided:   May 16, 2005


Before WILLIAMS, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mary Frances McClinton, Appellant Pro Se.     Ingrid Blackwelder
Erwin, Franklin Greene, JACKSON LEWIS, L.L.P., Greenville, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Mary Frances McClinton appeals the district court’s order

accepting the recommendation of the magistrate judge and granting

summary judgment in favor of Defendant in her civil action alleging

discrimination in violation of the Americans with Disabilities Act.

We   have   reviewed   the   record   and   find   no   reversible   error.

Accordingly, we affirm on the reasoning of the district court. See

McClinton v. F. Schumacher & Co., No. CA-04-738-22BD (D.S.C. Dec.

15, 2004).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                 AFFIRMED




                                  - 2 -